DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/03/20 has been entered. Claims 1, 3-7, 10-12 and 14-18 remain pending in the application. Claim 19 has been cancelled. Applicant’s amendments have overcome each and every 112b rejection previously set forth in the Non-Final Office Action mailed 09/03/20.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The examiner is considering a cancelled claim 21 to be present.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first flexible printed circuit board and the second flexible printed circuit board fitting closely to each other forming the substrate, and a non-attached surface of the first flexible printed circuit board and a non-attached surface of the second flexible printed circuit board…” It is unclear how “fitting closely to each other” implies attachment and therefore distinction from a non-attached surface. This makes it unclear which surfaces would be considered non-attached. Claims 3-7, 10-12, 14-18, and 22-24 inherit this deficiency.
Claim 24 recites “wherein the substrate exhibits micro-deformation characteristics of the human body or animal body”. It is unclear what structural element is responsible for this function. It is further unclear how this recitation is further limiting of the sensor of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 11, 14-15, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick et al. (US 2009/0013791), herein referred to as Zdeblick, in view of Orkin et al. (US 5289827), herein referred to as Orkin.
Regarding claims 1 and 11, Zdeblick discloses a pressure sensor comprising a substrate (e.g. [0013]); a pressure sensing detection circuit arranged on the substrate; the pressure sensing detection circuit comprising a first resistor, a second resistor, a third resistor and a fourth resistor, wherein at least one of the first resistor, the second resistor, the third resistor and the fourth resistor comprises a strain sensing resistor; wherein the first resistor, the third resistor, the second resistor and the fourth resistor 
Zdeblick discloses the claimed invention except for wherein the substrate comprises a first printed circuit board and a second printed circuit board, the first printed circuit board and the second printed circuit board being arranged closely to each other forming the substrate, and a non-attached surface of the first printed circuit board and a non-attached surface of the second printed circuit board form the front side and the back side of the substrate respectively.   Orkin teaches that it is known to use wherein the substrate comprises a first printed circuit board and a second printed circuit board, the first printed circuit board and the second printed circuit board being arrange closely to each other forming the substrate, and a non-attached surface of the first printed circuit board and a non-attached surface of the second printed circuit board form the front side and the back side of the substrate respectively as set forth in Figs 15 and 16 (e.g. sheets 108 and 109, flexible material, fitting closely to one another) to provide sealing for the conductive members. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zdeblick, with wherein the substrate comprises a first printed circuit board and a second printed circuit board, the first printed circuit board and the second printed circuit board being arranged closely to each other forming the substrate, and a non-attached surface of the first printed circuit board and a non-attached surface of the second printed circuit board form the front side and the back side of the substrate respectively as taught by Orkin, since such a modification would provide the predictable results of sealing for the conductive members.
 Regarding claims 3-4 and 14-15, the modified Zdeblick discloses the claimed invention but does not disclose expressly wherein one of the first resistor, the second resistor, the third resistor and the 
Regarding claims 7 and 18, the modified Zdeblick discloses wherein the first resistor, the second resistor, the third resistor and the fourth resistor are all arranged on the back side of the substrate (e.g. Fig. 4 and 5, and [0015]).
Regarding claim 23, the modified Zdeblick discloses wherein the pressure sensor is configured to attach to the skin, the stratum corneum or other superficial organs of a human body or animal body through the substrate (e.g. [0074]).  
Regarding claim 24, the modified Zdeblick discloses wherein the substrate exhibits micro-deformation characteristics of the human body or animal body ([0015] deflection of compliant member resulting from differential pressure across the compliant member but respond similarly to deformation of said substrate – e.g. substrate appears capable of micro-deformation characteristics).
Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Orkin, as applied above, in further view of Bouwstra et al. (US 2015/0073253), herein referred to as Bouwstra.
Regarding claims 5, 6, 16 and 17, the modified Zdeblick discloses the claimed invention except for wherein two resistors of the first resistor, the second resistor, the third resistor and the fourth resistor are arranged on the front side of the substrate, or back side of the substrate, and the other two resistors are arranged on the back side of the substrate, or the front side of the substrate.  Bouwstra teaches that it is known to use wherein two resistors of the first resistor, the second resistor, the third resistor and the fourth resistor are arranged on one side of the substrate, and the other two resistors are arranged on the opposite side of the substrate as set forth in Figs 3C-3D to enhance the sensitivity of the gauges.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zdeblick, with wherein two resistors of the first resistor, the second resistor, the third resistor and the fourth resistor are arranged on one side of the substrate, and the other two resistors are arranged on the opposite side of the substrate as taught by Bouwstra, since such a modification would provide the predictable results of enhancing the sensitivity of the gauges.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Orkin, as applied above, in further view of Rainey et al. (US 2002/0134167), herein referred to as Rainey.
Regarding claim 10, the modified Zdeblick discloses the claimed invention except for wherein only one of the first resistor, the second resistor, the third resistor and the fourth resistor comprises a strain sensing resistor.   Rainey teaches that it is known to use wherein only one of the first resistor, the second resistor, the third resistor and the fourth resistor comprises a strain sensing resistor as set forth in [0017] (e.g. at least one strained resistor is mounted on the substrate, at least one unstrained resistor is mounted on the substrate) to result in a much larger change in electrical output signal. It would have .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Orkin, as applied above, in further view of Baron (US 2015/0133743).
Regarding claim 12, the modified Zdeblick discloses the claimed invention except for wherein the measuring apparatus comprises a signal processor and a display; wherein the signal processor is configured to analyze and process the voltage signal to acquire an arterial pulse signal of the human body or animal body, and to acquire physiological parameter of the human body or animal body according to the arterial pulse signal of the human body or animal body; and wherein the display unit is configured to be connected to the signal processing unit, and to display the physiological parameter of the human body or animal body. Baron teaches that it is known to use wherein the measuring apparatus comprises a signal processor and a display; wherein the signal processor is configured to analyze and process the voltage signal to acquire an arterial pulse signal of the human body or animal body, and to acquire physiological parameter of the human body or animal body according to the arterial pulse signal of the human body or animal body; and wherein the display unit is configured to be connected to the signal processing unit, and to display the physiological parameter of the human body or animal body as set forth in [0050] (e.g. each device around the patient has its own display and processing unit) and [0160] (e.g. continuous measurement and displaying, e.g. blood pressure) to communicate the measured data to a user.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Zdeblick, with wherein the measuring apparatus comprises a signal processor and a display; wherein the signal processing unit .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick.
Regarding claim 22, the modified Zdeblick discloses the claimed invention but does not expressly disclose wherein at least one of the first and second flexible printed circuit boards has a thickness of 0.08mm-3mm. However, Zdeblick discloses the thickness of the overall device (e.g. [0147] construction of pressure sensing devices that are from about 0.01 to 10.0 mm in size, such as about 0.1 to 5.0 mm in size, and including about 0.3 to 1.5 mm in size). Additionally, the present invention further allows the construction of pressure sensing devices of considerable thinness, that is from about 0.01 to 4 mm in depth, such as about 0.1 to 2.0 mm in depth, and including about 0.2 to 1.0 mm in depth), and since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792